DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dierksmeier (U.S. Patent Application Publication Number 2017/0363090) in view of Aggarwala (U.S. Patent Application Publication Number 2016/0130968, cited in IDS).
As to claim 1, Dierksmeier teaches a method of forming a rim seal between a rotor and a stator of a gas turbine engine (abstract), comprising: obtaining a rotor having a rotor disk rotatable about a longitudinal axis and having rotor blades protruding from rotor platforms (figure 1c, element 120 being the ‘rotor,’ element 123 being the ‘rotor disk,’ element 121 being the ‘rotor blades,’ and element 122 being the ‘rotor platforms’; page 2, paragraph 26), the rotor blades located radially outwardly of the rotor disk (figure 1c, elements 121 and 123; page 2, paragraph 26); obtaining a stator having vanes protruding from stator platforms (figure 1c, element 140 being the ‘stator,’ element 142 being the ‘vanes,’ and element 143 being the ‘stator platforms’; page 3, paragraph 29). Examiner recognizes that Dierksmeier teaches each of elements 122 and 143 as being a singular ‘ring’ (figure 1c, elements 122 and 143; pages 2 and 3, paragraphs 26 and 29), rather than a plurality of platforms. However, Examiner is reasonably interpreting Dierksmeier such that only the cross-section portions of elements 122 and 143 which are directly connected to the rotor blades and vanes constitute a ‘platform’ (figure 1c, elements 122, 143, 121, and 142; pages 2 and 3, paragraphs 26 and 29). Because Dierksmeier teaches that a plurality of blades and vanes are connected to elements 122 and 143 (pages 2 and 3, paragraphs 26 and 29), Dierksmeier reasonably teaches that rings 122 and 143 each comprise a plurality of ‘platforms.’ Dierksmeier further teaches moving the rotor and stator toward one another in an axial direction relative to the longitudinal axis (figure 1a, elements 120 and 140; page 3, paragraph 42); and further moving the rotor and stator toward one another in the axial direction to decrease an axial distance between ends of the stator platforms and bases of trenches defined by the rotor platforms (figure 1b, elements 120 and 140, see below; page 3, paragraph 42), the bases of the trenches located axially closer to an axial centerline plate of the rotor disk than are upstream and downstream faces of the rotor disk (figure 1c, elements 120 and 140, see below). Examiner recognizes that Dierksmeier teaches that steps of moving and further moving the rotor and stator toward one another comprises moving only the stator toward the rotor (figures 1a and 1b, elements 140 and 120; page 3, paragraph 43). However, it is the position of the Examiner that the limitations of the claim only require moving one of the rotor and stator such that the rotor and stator are moved toward each other. This interpretation is supported by Applicant’s Specification, which teaches only moving the stator toward the rotor during the steps of moving and further moving the rotor and stator toward each other (paragraph 34).

    PNG
    media_image1.png
    584
    874
    media_image1.png
    Greyscale

However, while Dierksmeier teaches moving the rotor and stator toward each other in an axial direction, Dierksmeier does not teach rotor flanges of the rotor platform axially overlapping stator flanges of the stator platform. Aggarwala teaches a gas turbine (abstract), comprising: a rotor having rotor blades protruding from rotor platforms (figure 2, element 102 being the ‘rotor,’ element 107 being the ‘rotor blades,’ and element 103 being the ‘rotor platforms’; page 3, paragraph 40); a stator having vanes protruding from stator platforms (figure 2, element 104 being the ‘stator,’ element 109 being the ‘vanes,’ and element 105 being the ‘stator platforms’; page 3, paragraph 40). Aggarwala further teaches the rotor and stator being axially located such that rotor flanges defined by the rotor platforms axially overlap stator flanges defined by the stator platforms (figure 2, element 106 being the ‘rotor flanges’ and element 116 being the ‘stator platforms’; page 3, paragraphs 41 and 42). It would have been obvious to one skilled in the art to move a rotor and stator toward one another in an axial direction relative to a longitudinal axis, as taught by Dierksmeier, until rotor flanges of the rotor platforms axially overlap stator flanges defined by the stator platforms, as taught by Aggarwala, because Aggarwala teaches that axially overlapping the rotor and stator flanges provides the benefit of holding a vortex of unwanted fluid flow, so as to purge the unwanted fluid flow (pages 1 – 3, paragraphs 6, 9, 19, and 41).
As to claim 2, Aggarwala teaches that an axial overlap distance between the stator platforms and the rotor platforms is greater than a radial gap distance between the rotor flanges and the stator flanges (figure 3, distance ‘C’ being the ‘axial overlap distance’ and vertical distance between top surface of 116 and bottom surface of element 106 being the ‘radial gap distance’).
As to claim 3, as the stator and rotor are moved toward one another, as taught by Dierksmeier in view of Aggarwala, there will be a point at which the axial overlap distance is equal to the radial gap distance. This is because, as explained above, the final position of the stator and rotor are such that the axial overlap distance is greater than the radial gap distance (Aggarwala, figure 3, distance ‘C’ being the ‘axial overlap distance’ and vertical distance between top surface of 116 and bottom surface of element 106 being the ‘radial gap distance’).
As to claim 8, Dierksmeier teaches that the blades are turbine blades and the vanes are turbine vanes (figure 1c, elements 121 and 142; pages 1 and 4, paragraphs 3 and 51).
As to claim 9, Aggarwala further teaches radially aligning the stator flanges with the trenches (figure 2, element 116 being the ‘stator flanges’ and element 113 being the ‘trenches’).
Response to Arguments
Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive.
Applicant argues, on page 4, that Dierksmeier does not teach the rotor having a rotor disk and a plurality of rotor platforms. Examiner disagrees. Dierksmeier teaches the rotor having an annular ring and a disc portion (elements 122 and 123; paragraph 26). Examiner is interpreting the annular ring such that circumferential annular portions of the annular ring equate to the rotor platforms of the claim, such that each rotor blade sits on a corresponding one of the rotor platforms. Applicant argues that this interpretation is impermissible, as Examiner is interpreting one element (the annular ring) to two separate elements (the rotor platforms). Examiner disagrees. Examiner recognizes that the annular ring is a singular element, however, the claims do not prevent each of the rotor platforms being connected and integrally formed with one another. For these reasons, it is the position of the Examiner that the interpretation of the ‘rotor platforms’ of Dierksmeier is reasonable.
Applicant next argues, on pages 4 – 5, that Dierksmeier does not teach the ‘bases of the trenches of the rotor platforms being axially closer to an axial centerline of the rotor disk than upstream and downstream faces of the rotor disk,’ as recited in claim 1. Examiner again disagrees. Applicant states that Dierksmeier does not expressly teach the given limitation and that Examiner relies on the figures of Dierksmeier. Applicant further argues that such reliance on the figures is impermissible because Dierksmeier does not teach the figures being drawn to scale. While Examiner recognizes that the figures of Dierksmeier are not necessarily drawn to scale, Examiner notes that the figures are not being relied upon for precise, or even approximate, measurements of the rotor platforms and rotor disk of Dierksmeier. The figures are being cited to show the relative location of the bases of the trenches of the rotor platform in relation to the upstream and downstream faces of the rotor disk. “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.” MPEP 2125, section I. It is the position of the Examiner that, because the figures of Dierksmeier clearly show the bases of the trenches being located inward to the upstream and downstream faces of the rotor disk, such that the bases are axial closer to the axial centerline, the figures of Dierksmeier properly anticipate the limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726